ACCEPTED
                                                                                                         01-15-00215-CR
                                                                                              FIRST COURT OF APPEALS
      FILED IN                                                                                        HOUSTON, TEXAS
 st
1 COURT OF APPEALS                                                                                 6/15/2015 12:00:00 AM
    HOUSTON, TX                                                                                    CHRISTOPHER PRINE
                                                                                                                  CLERK
    June 15, 2015
CHRISTOPHER A. PRINE,                    NO. 01-15-00215-CR
       CLERK

                                                                                   FILED IN
     JOSEPH BAILEY                                                       1st OF
                                                         IN THE 1 ST COURT   COURT OF APPEALS
                                                                                APPEALS
                                                                               HOUSTON, TEXAS
                                                                            6/14/2015 3:04:36 PM
     VS.
                                                                            CHRISTOPHER A. PRINE
                                                                                    Clerk
     THE STATE OF TEXAS                                  HOUSTON, TEXAS

           FIRST MOTION FOR EXTENSION OF TIME TO FILE APPELLANT’S BRIEF

     TO THE HONORABLE JUDGES OF SAID COURT:

             COMES NOW LANA GORDON, Appointed counsel for Appellant,JOSEPH

     BAILEY, who files this Motion and as grounds therefore would show as follows:

                                                   I.

             Counsel was appointed to represent Mr. Bailey who was charged with Murder. Upon

     a plea of not guilty, a jury convicted him of Murder in cause number 1411201 in the 248 th

     District Court on February 24, 2015. Notice of Appeal was timely given after the jury

     assessed punishment at 35 years in prison.

             The brief was due June 12, 2015. Apologizing to this Honorable court for the late

     filing of this Motion for Extension of Time to File Brief, Counsel requests one sixty day

     extension.

                                                   II.

             Counsel has had various professional and personal matters which made it impossible

     to have the brief filed on the original due date of June 12, 2015.

             Counsel also has other appellate cases to address: Ex Parte Taylor, Williams v. State,

     Ex Parte January, Ex Parte Cain, Siros v. State and Adekeye v. State, including two capital
murders, among others.

       Further, counsel is the primary person caring for an elderly, very ill relative now and

there have been various health crises she has addressed for him in the last month, taking

much of counsel’s time and energy.

                                              II.

       This case is complex, with complicated legal issues regarding a significant amount

of time to organize and present in a brief.

                                              III.

       Counsel requests one 60 day extension, causing the brief to be due August 12, 2015.

     WHEREFORE, PREMISES CONSIDERED, Counsel prays that this Honorable Court

grant this Motion to Extend Time to File Appellant’s Brief and permit her to file it on or

before August 12, 2015.




                                                     Respectfully Submitted,

                                                     /s/ Lana Gordon

                                                     Lana Gordon
                                                     Counsel for Appellant
                                                     TBN: 08202700
                                                     3730 Kirby, Suite 1120
                                                     Houston, Texas 77098
                                                     TEL: (713) 520-5223
                                                     FAX: (713)520-5455
                                                     Lanagordonlaw@aol.com
                             CERTIFICATE OF SERVICE

       On June 14, 2015, this Motion was served upon the State of Texas, Harris County

District Attorney’s office by e-service herein.


                                                  /s/Lana Gordon
                                                  LANA GORDON